

115 HRES 518 IH: Expressing support for the designation of September 2017 as “Pulmonary Fibrosis Awareness Month”.
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 518IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Mr. Paulsen (for himself and Mr. Cohen) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of September 2017 as Pulmonary Fibrosis Awareness Month.
	
 Whereas pulmonary fibrosis (PF) is a debilitating and ultimately fatal lung condition that causes progressive scarring in the lungs and has no definitive cause;
 Whereas, as many as 200,000 individuals in the United States are known to suffer from the progressive, suffocating effects of pulmonary fibrosis;
 Whereas the average survival rate for the idiopathic form of pulmonary fibrosis (IPF) is just 2.8 years and up to 80 percent of IPF patients die within 5 years of diagnosis;
 Whereas pulmonary fibrosis takes the lives of 40,000 or more individuals in the United States each year—approximately 1 every 13 minutes or 110 every day;
 Whereas many patients afflicted with pulmonary fibrosis are misdiagnosed for 1 to 3 years after presenting pulmonary fibrosis symptoms;
 Whereas, as of July 2017, there are no confirmed biomarkers for screening and testing for pulmonary fibrosis;
 Whereas a cure, treatment, or drug to halt the fibrotic process in pulmonary fibrosis does not yet exist;
 Whereas the symptoms of pulmonary fibrosis vary from person-to-person and include shortness of breath, persistent cough, finger clubbing, weight loss, and aching muscles and joints;
 Whereas courageous volunteers, dedicated researchers, tireless caregivers, and medical professionals are working tirelessly to improve the quality of life for individuals with pulmonary fibrosis and for the families of those individuals; and
 Whereas developing more effective treatments for pulmonary fibrosis and providing access to quality care for individuals with PF requires significantly increased basic and translational research funding and grants, patient and physician education, and enhanced community support services: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Pulmonary Fibrosis Awareness Month;
 (2)supports the goals and ideals of Pulmonary Fibrosis Awareness Month; (3)continues to support and advocate for more robust and accelerated private, State, and Federal research to develop more effective treatments and therapies for pulmonary fibrosis and to ultimately discover a cure for this lethal disease;
 (4)continues to support and advocate for effective Federal efforts to ease the administrative burdens on those suffering from pulmonary fibrosis and their families and caregivers;
 (5)continues to support and advocate for swift and efficient Federal evaluation and approval of new drugs and other treatment options for pulmonary fibrosis patients;
 (6)recognizes the ongoing courage and contributions of individuals with pulmonary fibrosis who participate in vital, invaluable clinical trials to advance the knowledge of the disease; and
 (7)commends and encourages the continued dedication of organizations, volunteers, researchers, clinicians, rehabilitation professionals, and dedicated individuals in the United States and abroad working tirelessly to improve the quality of life for individuals with pulmonary fibrosis and the families and caregivers of those individuals.
			